DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, An orthopedic prosthetic component, including: an acetabular prosthetic component configured to be received in a prosthetic shell, the acetabular prosthetic component including an outer rim, an inner wall extending inwardly from the outer rim, and a cavity defined by the inner wall, wherein the inner wall includes a cylindrical surface extending inwardly from the outer rim to an inner end, and a semi-spherical surface connected to the inner end of the cylindrical surface, and wherein, when the acetabular prosthetic component is viewed in cross- section, the cylindrical surface extends a first distance from the outer rim to the inner end on an inferior side of the acetabular prosthetic component and the cylindrical surface extends a second distance from the outer rim to the inner end on a superior side of the acetabular prosthetic component, the second distance being less than the first distance, and wherein the outer rim includes an inferior rim section that is positioned in an imaginary plane such that a portion of the semi-spherical surface on the superior side extends through the imaginary plane.
Also, The prior art, alone or in combination, does not teach or suggest, An orthopedic prosthesis, including: an acetabular shell component having a distal rim and a concave curved surface extending from the distal rim to define an inner cavity, the distal rim being positioned in an imaginary plane, and an insert component configured to be received in the inner cavity, the insert component including an outer rim, an inner wall extending inwardly from the outer rim, and a cavity that is defined by the inner wall, wherein the inner wall includes a cylindrical surface and a semi-spherical surface, and wherein the semi-spherical surface extends through the imaginary plane to a superior edge that is positioned lateral of the imaginary plane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774